DETAILED ACTION
Claims 26-34 are pending. Claims 1-25 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is responsive to the response filed on July 30, 2020.  
Applicant’s filing of a terminal disclaimer has overcome the Nonstatutory Doubling patenting rejection.
Response to Arguments
Applicant’s filing of a terminal disclaimer has overcome the Nonstatutory double patenting rejection, however additional rejections are made as detailed below and thus this rejection is made Non-Final. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 29, 2020 was filed after the mailing date of the Non-Final Rejection on April 5, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The examiner notes, however, the KR20030039621 reference does not appear to relate to the present application.  It has been considered to the extent that the reference pertains to the present application.  Perhaps a number was transposed?
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ear accessory comprising both an ear cup as well as an ear phone must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because they do not include labels for the first and second axes as claimed in claims 31-34.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the term “ear cup” is not utilized in the specification, but rather only the narrower “ear phone” has been utilized.  The claims also include the terms “first arm”, “second arm”, “first axis” and “second axis”, none of which are found in the specification.
Claim Objections
Claim 26 is objected to because of the following informalities:  line 12 recites “mounted to mounting rail” which should be “mounted to the mounting rail”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
The dependent claims inherit(s) the deficiency by nature of dependency.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 27 recites “The ear assembly of claim 26, further comprising an ear phone coupled to the ear accessory and extending away from the ear accessory.”  This claim does not make sense.  First, claim 26 recites that there is an ear cup, claim 27 introduces a new component, an ear phone in addition to the ear cup.  Now the accessory has an ear cup and an ear phone?  Second, claim 26 recites that the ear the ear accessory, however, the claim IS an ear accessory.  How can the claimed invention have another component that is not already part of the invention?  That is, how can the claim be for an ear accessory while also attaching a new component to the ear accessory?  In this same vein, it is unclear how an ear phone can extend away from the ear accessory when the ear phone itself forms part of the accessory.  The examiner is uncertain how to examine this claim.  
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 26, 29-34 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Rolla (US 20040218776).
Regarding claim 26, Rolla describes an ear accessory (hinged headband 2, setting support 4, arm 6, support 9, earcup 3) for (what follows is intended use, the claim does not require these components, but rather the accessory merely is required to be able to be used with such components) use with a mounting rail having a retaining 
an ear cup (3) configured to surround a user's ear, wherein at least a portion of the ear accessory is configured to be below a terminal edge of the helmet when in a use position (see Fig. 1); and 
a hinge mechanism (2, 4, 6, 9) having a first end and a second end (see annotated Fig. 1), the first end configured to be coupled to the retaining groove of the mounting rail (fully capable of being attached to a retaining groove), the second end coupled to the ear cup (see annotated Fig. 1), 
wherein the hinge mechanism when mounted to the mounting rail is configured to position and retain the ear cup over the user's ear in the use position (user’s ear position 20, Fig. 1, para. 0058), and the hinge mechanism when mounted to mounting rail is configured to position and retain the ear cup (3) proximate a back of the helmet in a stowage position (stowed in a straight up position as shown in Fig. 6, this is “proximate” the back because it is directly bisecting the helmet such that at least a portion of the cup is located on the back, or at least “proximate” or close to the back, additionally, Fig. 2 shows that the mechanism can rotate forward and backward such that when stored the cup could at least be angled toward the back).  

    PNG
    media_image1.png
    624
    703
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    545
    642
    media_image2.png
    Greyscale

Regarding claim 29, the accessory of Rolla includes wherein the second end of the hinge mechanism (see annotated Fig. 1 above) is rotatably coupled to the ear cup (hinged with earcup, para. 009, see also Fig. 1 depicting the way in the earcup can rotate).  
Regarding claim 30, the accessory of Rolla includes wherein the hinge mechanism includes a first arm (see annotated Fig. 1 above) slidably coupled to a second arm (see annotated Fig. 1 above) to adjust a length of the hinge mechanism (has position setting means and includes and arrow depicting the motion of the arm, see 
Regarding claim 31, the accessory of Rolla includes wherein the ear cup (3) is pivotable about the first arm along a first axis (see Fig. 2 for first axis, is pivotable about element 8, see Fig. 1).  
Regarding claim 32, the accessory of Rolla includes wherein the second arm (see annotated Fig. 1) is pivotable about the first end along a second axis (see annotated Fig. 1, pivots about the second axis which is about the first end).  
Regarding claim 33, the accessory of Rolla includes wherein the first axis is perpendicular to the second axis (see annotated Figs. 1 and 2).  
Regarding claim 34, the accessory of Rolla includes wherein the second arm (see annotated Fig. 1 above) pivots along the second axis (see annotated Fig. 2) to position and retain the ear cup in the stowage position (pivots about the second axis which assists in providing for stowage and orientation as the user sees fit).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 


Claim 28 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Rolla (US 20040218776) in view of Prendergast (US 20040244099).
Regarding claim 28, the accessory of Rolla describes the limitations of claim 28, but does not explicitly describe wherein the first end of the hinge mechanism includes a dovetail shaped attaching component configured to releasably couple to a correspondingly shaped groove of the retaining groove.  
Rolla does describe that the setting support 4 is secured to the helmet (para. 0058) and that the headset can be fixedly or removably mounted to the helmet (para. 0059), but does not explicitly describe how such an attachment occurs.  
In related art for attachment of devices to helmets, Prendergast describes that a dovetail joint may be utilized to attach one component to a receiving surface and the location of which may be adjustable (para. 0053).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the setting support 4 to include a dovetail junction between the support and the helmet in order to permit the support to have an adequate junction that is easy to utilize while also permitting the support to be removable (Rolla, para. 0059). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shinoda (US 4833726) is cited to depict a mounting device that includes both attachment for a retaining strap and attachment for an ear cup. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ALISSA L HOEY/Primary Examiner, Art Unit 3732